                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

 MICHAEL VOGT,
 on behalf of himself and all others
 similarly situated,

                Plaintiff,

        v.                                                 No. 2:16-cv-04170-NKL

 STATE FARM LIFE
 INSURANCE COMPANY,

                Defendant.

                                               ORDER


       Pending before the Court is the defendant’s motion to decertify the class, Doc. 352. For

the following reasons, the motion is denied.

       The class in this case was certified on April 20, 2018. Defendant argues that it should now

be decertified because (1) some members of the class were not injured; (2) Plaintiffs’ damages

theory would cause an increase in the cost of insurance for some members of the class who had

owned their policy for a longer period of time, creating an internal conflict of interest between

Plaintiff and some members of the class; and (3) Plaintiffs’ damages theory would cause an intra-

class conflict because State Farm allegedly pooled it non-mortality factors.

       While Defendant’s motion for decertification was pending, a jury returned a verdict for

Plaintiffs in the amount of $34,333,495.81.          Doc. 171.   That verdict necessarily rejected

Defendant’s argument that it pooled its mortality rates before loading expenses and profits.




                                                 1
    I.       Legal Standard

          To achieve class certification, plaintiffs must meet Rule 23’s requirements of numerosity,

commonality, typicality, and fair and adequate representation. Fed. R. Civ. P. 23(a). A plaintiff

bears the initial burden of showing that the class should be certified under Rule 23. Coleman v.

Watt, 40 F.3d 255, 258 (8th Cir. 1994). “Even after a certification order is entered, the judge

remains free to modify it in the light of subsequent developments in the litigation.” Gen. Tel. Co.

of Sw. v. Falcon, 457 U.S. 147, 160, 102 S. Ct. 2364 (1982) (footnote omitted); see also Fed. R.

Civ. P. 23(c)(1)(C) (“An order that grants or denies class certification may be altered or amended

before final judgment.”).

          In Day v. Celadon Trucking Servs., Inc. 827 F.3d 817, 832 (8th Cir. 2017), the Eighth

Circuit stated as follows regarding the burden of proof on a motion for decertification:

          Generally, the proponent of a motion bears the initial burden of showing that the
          motion should be granted. Additionally, a district court maintains an independent
          duty to assure that a class continues to be certifiable under Rule 23(a). The
          existence of this independent obligation lends further support for requiring the
          movant to bear the burden of showing that the district court mistakenly maintained
          class certification. Moreover, a defendant bears a more onerous burden in
          challenging certification where . . . the initial certification decision was carefully
          considered and made after certification-related discovery.”
Id. (citation omitted).

    II.      Discussion

             Whether Class Members Who Incurred No Damages Have Standing

          In Avritt v. Reliastar Life Ins. Co., 615 F.3d 1023, 1034 (8th Cir. 2010), the Eighth Circuit

held that each member of a class must have standing. To have standing, a class member must

show an injury in fact “that is fairly traceable to the challenged action of the defendant, and likely

to be redressed by a favorable decision.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 591 (8th




                                                    2
Cir. 2009). In the absence of such evidence, there is no case or controversy, which is a prerequisite

for federal court jurisdiction.

        State Farm argues that because some class members cannot show damages, they were not

injured and therefore the class should not be certified. Its argument is premised on the so-called

cross-over credit that the jury gave State Farm. The cross-over credit is the set-off that State Farm

received for months when State Farm’s COI charge was lower than the mortality-only rate. For

29 class members, this set-off resulted in no net damages. The Court permitted this set-off

argument even though State Farm had never raised set-off as an affirmative defense.

        The cross-over credit, however, does not mean that these 29 class members were not

injured. In the months when their mortality-only COI was lower than what State Farm charged,

they sustained an injury-in-fact. The only reason they did not sustain net damages is because their

injury was offset by the months when their mortality-only rate was higher than the COI charge

State Farm levied. The fact that that they did not sustain net damages does not mean that they had

no injury and no standing to resolve the dispute. A defendant may prevail on an affirmative

defense, but that does not mean that there is no injury in fact.

        Moreover, even if damages cannot ultimately be proved, that does not mean that there was

no standing to sue. See, e.g., Kohen v. Pac. Inv. Mgmt. Co., LLC, 571 F.3d 672, 677 (7th Cir.

2009) (“When a plaintiff loses a case because he cannot prove injury the suit is not dismissed for

lack of jurisdiction.”); see also Commentary to Fed. R. Civ. P 23 (“If it turns out that some

members of the class are not entitled to relief, that represents a failure on the merits, not the lack

of a justiciable clam.”); see also Ziggy1 Corp. v. Lynch, No. 15-0715, 2016 WL 4083656, at *1

(W.D. Okla. Mar. 23, 2016).




                                                  3
        Finally, the Court finds instructive Buoaphakeo v. Tyson Foods, Inc., 765 F.3d 791 (8th

Cir. 2014), aff’d, 136 S. Ct. 1036. In that case, the Eighth Circuit approved class certification

despite the fact that not all members of the class incurred damages. Such a result makes particular

sense in a case like this, where only 29 out of nearly 24,000 class members were found not to be

entitled to net damages after a jury trial. The appropriate course of action to ensure compliance

with Tyson Foods, Inc. is to not award damages to those class members who were not damaged.

It certainly is not appropriate to decertify a class for that reason.

        As for the 487 Missouri-issued Form 94030 policy owners who never paid a COI charge

that included a non-mortality charge or had such charges immediately refunded, they were

excluded from the class before trial and no claim on their behalf was ever tried or submitted to the

jury. Effectively, Plaintiffs abandoned any claims for these policy owners recognizing that they

were not injured and State Farm did not oppose the abandonment. In fact, State Farm agreed that

the class notice would be modified to state that “policy owners who did not suffer any harm” were

excluded from the class. Now State Farm argues that all 24,000 class members who were injured

should be denied the remedy found appropriate by the jury simply because 487 policy owners were

technically included in the class certification definition, although their claims were abandoned

before trial.

        To the extent that there was any lack of clarity, the Court concludes that it is in the interest

of fairness, common-sense, and efficiency to identify the 487 policy owners and exclude them

from the class to avoid any technical dispute. Federal Rule of Civil Procedure 23(c)(1)(C) permits

the court to modify the class definition before the entry of a final judgment and that includes after

a trial on the merits. Garcia v. Tyson Foods, Inc., 890 F. Supp. 2d 1273, 1297 (D. Kan. 2012)

aff’d, 770 F.3d 1300 (10th Cir. 2014) (collecting authorities); In re Urethane Antitrust Litigation,




                                                   4
No. 04-1616, 2013 WL 2097346, at *2 (D. Kan. May 15, 2013), amended, 2013 WL 3879264 (D.

Kan. July 26, 2013).1


            Whether There Is an Intra-Class Conflict Because Some
            COI Rates Would Rise Under Plaintiffs’ Damages Theory

        State Farm argues that Plaintiffs’ damages theory will result in an increased COI rate for

some policy owners going forward and therefore there is an intra-class conflict between short-term

and long-term policy owners who are members of the class. In other words, some long-term policy

owners may theoretically benefit from State Farm’s breach of contract going forward.

        State Farm’s argument fails because this lawsuit will not set rates going forward and, as

State Farm acknowledges, what State Farm will do in the future is merely conjecture. See Doc.

387 (State Farm’s Reply in Support of Its Motion to Decertify the Class), p. 2. While it is expected

that State Farm will comply with its contractual obligations going forward, it would be speculation

to assume that including only mortality factors in its COI rates would result in increased premiums

for State Farm’s long term customers. What is not conjecture is that to date, nearly 24,000 class

members received the benefit of their bargain by holding State Farm to its contractual agreement.

Further, State Farm has always taken the position that it had discretion under the policy to set rates

at any level, so long as they were under the guaranteed maximum in the policy, and this lawsuit

only lowered that ceiling, to the benefit of all class members. Speculation about what might occur

after final judgment is entered is not a basis for finding that an intra-class conflict currently exists.




																																																								
1
   This matter will be addressed in the Court’s order resolving Plaintiffs’ motion to amend the
judgment.


                                                   5
           Whether State Farm’s Argument that It Pooled
           Its Mortality Rates Creates an Intra-Class Conflict

       State Farm contends that it pooled its mortality rates and as a result, some members of the

class will be disadvantaged by the Plaintiffs’ damages theory, and therefore there is an intra-class

conflict. It also argues that because it pooled its mortality rate, the named Plaintiff, Vogt, incurred

no damages and therefore is not an adequate representative.

       State Farm’s argument fails because the jury found that it did not pool its mortality rates.

The Court also rejects State Farm’s argument that by proposing a damages theory that is not based

on pooling, Plaintiffs created an intra-class conflict because the potential existed that some class

members would be disadvantaged by a finding that State Farm did not pool its mortality factors.

State Farm does not explain how arguing a fact that was found to be true creates an intra-party

conflict. The class representative cannot be faulted for failing to argue a fact that was found untrue.

Further, Plaintiffs’ position was supported by the explanation in the actuarial memorandum that

State Farm submitted to New Jersey regulators showing that the unpooled 88-91 SF table formed

the basis for State Farm’s COI charge calculations.

                                          *       *       *

       Finally, issues related to State Farm’s other post-trial motions will be dealt with in the

course of deciding those motions.




                                                  6
   III.      Conclusion

          For the reasons discussed above, State Farm’s motion to decertify the class, Doc. 352, is

denied.

                                                      /s/ Nanette K. Laughrey
                                                      NANETTE K. LAUGHREY
                                                      United States District Judge

Dated: October 11, 2018
Jefferson City, Missouri




                                                  7
